Title: From Thomas Jefferson to Alexander McClurg, 2 December 1808
From: Jefferson, Thomas
To: McClurg, Alexander,Irwin, John


                  
                     To the young Republicans of 
                        Pittsburg & it’s vicinities
                     
                     Dec. 2. 1808.
                  
                  The sentiments which you express in your Address of Octob. 27. of attachment to the rights of your country, of your determination to support them with your lives & fortunes, and of disregard of the inconveniences which must be encountered in resisting insult and aggression, are honorable to yourselves, & encouraging to your country. they are particularly solacing to those who, having laboured faithfully in establishing the right of self-government, see in the rising generation, into whose hands it is passing, that purity of principle, & energy of character, which will protect & preserve it through their day, and deliver it over to their sons as they recieve it from their fathers.   The measure of a temporary suspension of commerce was adopted to cover us from greater evils. it has rescued from capture an important capital, and our seamen from the jails of Europe: it has given time to prepare for defence, and has shewn to the aggressors of Europe that evil, as well as good actions recoil on the doers. if these evils have involved our unoffending neighbors also, towards whom we have not a sentiment but of friendship and useful intercourse, it results from that state of violence by which the interests of the American hemisphere are directed to the objects of Europe. endowed by nature with a system of interests & connections of it’s own, it is drawn from these by the unnatural bonds which enchain it’s different parts to the conflicting interests and fortunes of another world, and render it’s inhabitants strangers & enemies, to their neighbors and natural friends.
                  Believing that the happiness of mankind is best promoted by the useful pursuits of peace, that on these alone a stable prosperity can be founded, that the evils of war are great in their endurance, and leave a long reckoning for ages to come, I have used my best endeavors to keep our country uncommitted in the troubles which afflict Europe, and which assail us also on every side. whether this can be done longer is much to be doubted. I am happy that so far my conduct meets the approbation of my fellow citizens. it is the highest reward I can recieve for my endeavors to serve them: and I am particularly thankful to yourselves for the kind expressions of esteem & confidence; and tender my best wishes for your personal happiness & prosperity.
                  
                     Th: Jefferson
                     
                  
               